Citation Nr: 1220027	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-36 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 14, 2003 for the grant of an increased rating to 50 percent for the Veteran's service-connected bilateral hearing loss.  

2.  Entitlement to an effective date earlier than November 14, 2003 for the grant of a total disability rating based on individual unemployability (TDIU).  

3.  Whether new and material evidence has been received to warrant a reopening of the Veteran's previously denied service connection claim for jungle rot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from March 1943 to February 1946.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The claim to reopen the claim for service connection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in January 2002, the Veteran was granted service connection for bilateral hearing loss.  

2.  In a subsequent rating decision in January 2005, the RO granted an increased rating for the Veteran's hearing loss to 50 percent, effective November 14, 2003.  

3.  The Veteran did not file a notice of disagreement against the January 2005 decision awarding an increased rating effective November 14, 2003.    

4.  In August 2008, the Veteran filed a claim of entitlement to an effective date earlier than November 14, 2003 for the rating increase to 50 percent for bilateral hearing loss.  

5.  The Veteran has raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the January 2005 rating decision assigning November 14, 2003 as the proper effective date for the award of an increased rating to 50 percent for bilateral hearing loss.  

6.  In a rating decision in May 2005, the Veteran was granted entitlement to a TDIU, effective November 14, 2003.  

7.  The Veteran did not file a notice of disagreement against the May 2005 decision awarding a TDIU, effective November 14, 2003.    

8.  In August 2008, the Veteran filed a claim of entitlement to an effective date earlier than November 14, 2003 for the grant of a TDIU.    

9.  The Veteran has raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the May 2005 rating decision assigning November 14, 2003 as the proper effective date for the award of a TDIU.    


CONCLUSIONS OF LAW

1.  The decision of the RO in January 2005, which granted an increased rating to 50 percent for bilateral hearing loss effective November 14, 2003, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The Veteran's claim for an effective date prior to November 14, 2003, for the grant of an increased rating to 50 percent for bilateral hearing loss, is legally insufficient.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2011).

3.  The decision of the RO in May 2005, which granted a TDIU effective November 14, 2003, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  The Veteran's claim for an effective date prior to November 14, 2003, for the grant of a TDIU, is legally insufficient.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

For reasons which will become apparent, the Board is compelled to deny these appeals as a matter of law, and not based upon consideration of the evidentiary record.  No possible development of the record would affect the outcome of this decision.  Because no reasonable possibility exists that such development would aid in substantiating these claims, any deficiencies of Veterans Claims Assistance Act of 2000 (VCAA) notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating his claim).

Earlier Effective Date

By way of background, and as noted above, in a rating decision of January 2005, the RO granted an increased rating to 50 percent for bilateral hearing loss, effective from November 14, 2003.  Moreover, in a rating decision of May 2005, the RO granted the Veteran a TDIU, effective November 14, 2003.  The Veteran did not perfect an appeal to either of these decisions, so each has become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  

The Veteran now seeks an effective date earlier than November 14, 2003 for the award of increased rating of 50 percent for hearing loss, and for the TDIU.  Where a rating decision is not timely appealed, it becomes final based on the evidence of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  An unappealed decision issued by the Board is likewise final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  Where the Board affirms a determination by the agency of original jurisdiction, such determination is subsumed by the final appellate decision.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103, 20.1104 (2011).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2011).  Absent a motion for reconsideration, only a request for revision premised on clear and unmistakable error could result in the assignment of an effective date earlier than that assigned by a final decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In the case at hand, the Veteran is attempting to advance claims for earlier effective dates.  However, the United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. §§ 7104, 7105 (West 2002); see also Rudd, supra.  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date on grounds other than clear and unmistakable error or a motion for reconsideration.


	(CONTINUED ON NEXT PAGE)



The Veteran has effectively attempted to raise impermissible "freestanding" claims for earlier effective dates.  Consequently, there is no valid claim for the Board to consider on appeal, and the appeal must be dismissed.


ORDER

The appeal regarding the Veteran's claim of entitlement to an effective date earlier than November 14, 2003, for the award of an increased rating to 50 percent for bilateral hearing loss, is dismissed.

The appeal regarding the Veteran's claim of entitlement to an effective date earlier than November 14, 2003, for the award of a TDIU, is dismissed.


REMAND

The Board finds remand warranted for the Veteran's claim to reopen his claim to service connection for a skin disorder.  

The most recent supplemental statement of the case (SSOC) issued to the Veteran is dated in March 2010.  Since then, in August 2010, the RO included in the claims file VA treatment records dated between 2003 and 2009.  The record does not indicate that each of these records was reviewed by the RO prior to the March 2010 SSOC.  Nor has the Veteran waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  Thus the case must be remanded for the issuance of a new SSOC.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2011).  Prior to the issuance of a new SSOC, however, any VA treatment records dated after 2009 should be included in the claims file as well. 

Further, the Veteran has indicated that he is receiving benefits from the Social Security Administration (SSA).  All records pertaining to the Veteran's application for benefits with SSA should be included in the claims file.  When VA is put on notice that the Veteran receives benefits from the SSA which are based on the determination of disability, those records are potentially relevant and must be obtained before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.") (emphasis added); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  All outstanding relevant VA treatment records should be obtain and added to the record.

2.  The RO should request from the SSA copies of any decision regarding benefits and all medical records underlying any decision.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, that fact should be documented in the claims file. 

3.  The RO/AMC should then review the Veteran's claim.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC.  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in March 2010.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


